DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 15, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0163000 (“Evans”).
Regarding claim 1, Evans teaches a photonic chip (Fig. 4a; par. [0008]), comprising: a waveguide (NMZ1); and an electro-absorption modulator comprising the waveguide (par. [0008]), the waveguide having: a first end at a first edge of the photonic chip; and a second end at the first edge of the photonic chip (Fig. 4a), the waveguide having, at a point between the first end and the second end, a curvature having a magnitude greater than 5/mm (par. [0060]), and the waveguide having, everywhere between the first end and the second end, a rate of change of curvature having a magnitude not exceeding 2,000/mm2 (par. [0060]).
Regarding claim 13, Evans teaches that the greatest value of the magnitude of the rate of change of curvature of the waveguide is within 40% of the average value of the magnitude of the rate of change of curvature of the waveguide (par. [0060]).
Regarding claim 15, Evans teaches that the waveguide has, at a first point along its length, an asymmetric profile (Fig. 4a).
Regarding claims 20 and 21, Evans teaches that the total direction change within the waveguide is less than 155 degrees (Fig. 4a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Evans teaches the limitations of the base claim 1. The additional limitations appear to merely relate to changes in dimensions. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the dimensions of the waveguide of Evans, thus reading on the claimed invention. The motivation would have been to reduce the size of the device.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of US 7,599,596 (“Feng”).
Regarding claim 5, Evans teaches the limitations of the base claim 1. Evans does not teach a first tapered portion, having a wide end nearer the first end, and a narrow end nearer the second end. Feng teaches a waveguide having a first tapered portion, having a wide end nearer a first end, and a narrow end nearer a second end (col. 4, lines 15-43). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the waveguide of Evans to have a first tapered portion, as taught by Feng. The motivation would have been to help in achieving the desired waveguide curvature (col. 4, lines 15-43).
Regarding claims 6-11, the additional claimed features appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A such, it would have been obvious to optimize the waveguide of Evans in view of Feng, as set forth in the above claims. The motivation would have been to achieve desired optical properties obtained through routine experimentation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of US 2019/0013640 (“Cheung”).
Evans teaches the limitations of the base claim 1. Evans does not teach that the waveguide is, at every point along the waveguide, within 3 microns of an adiabatic curve. Cheung teaches an adiabatically curved waveguide (par. [0091]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the waveguide of Evans to incorporate the adiabatic curve taught by Cheung. The motivation would have been to reduce bending losses (par. [0091]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of US 2016/0136899 (“Koranne”).
Evans teaches the limitations of the base claim 1. Evans does not teach that the waveguide is, at every point along the waveguide, within 3 microns of a Bezier spline. Koranne teaches a waveguide curved along a Bezier spline (par. [0073]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the waveguide of Evans to incorporate the Bezier spline curvature taught by Koranne. The motivation would have been to utilize a common curve modeling for photonic chips (par. [0073]).

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that at the first point, the waveguide has a first sidewall having a first height and a second sidewall having a second height, the second height being at least 30% greater than the first height.
Regarding claims 17-19, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the waveguide has a first facet at the first end, and a second facet at the second end; the first facet is: oblique to the waveguide at the first end, and oblique to the first edge, a fundamental mode of the waveguide at the first end corresponds to a first free space beam outside the first facet, the first free space beam having a first centerline; a fundamental mode of the waveguide at the second end corresponds to a second free space beam outside the second facet, the second free space beam having a second centerline; and the first centerline is within 10 degrees of being parallel to the second centerline.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883